Appeal from a decision of the Workers’ Compensation Board, filed May 13, 1981, which held that the carrier consented to the settlement of a third-party action. The sole issue to be determined on this appeal is whether there is substantial evidence to support a determination that there was implied consent to the settlement of claimant’s third-party action on the part of her compensation carrier. Her attorney in the third-party action received a letter from the attorney for the defendant insurance carrier in that action, a copy of which was sent to the claims supervisor for her compensation carrier. That letter set forth the amount of the proposed settlement, enclosed drafts in payment thereof, which included a draft payable to the compensation carrier for payment in full of its existing lien, together with general releases to be signed by both claimant and her compensation carrier. It is, therefore, clear that the carrier had notice of the settlement. Moreover, it was also aware that additional claims could be made in the future. Nevertheless, it still executed the general release running to the defendants in the third-party action and their insurance carrier. Under these circumstances, and upon the record in its entirety, there is substantial evidence to support a finding of implied consent (Matter ofDuhamel v Ruth Sign Serv., 42 AD2d 198). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.